SUMNER, J.
Petitioner Henry N. Dexter, has brought suit for divorce, alleging extreme cruelty and wilful desertion on the part of his wife. The wife, Catherine F. Dexter, has filed a cross-bill asking for divorce from bed and board on the ground of extreme cruelty, wilful desertion and gross misconduct with another wpman.
The petitioner testified that his wife was continually nagging him, refused to cohabit with him, would not speak to him for long intervals, and at one time when he was driving in his automobile with a lady, his wife threw two rocks at his car and broke a window and the windshield. He also alleged *220desertion on the part of the wife, claiming he was obliged to leave her because of her treatment of him.
For petitioner: W. Sundlun.
For respondent: John D. Curran.
It appeared in evidence, with little contradiction, that petitioner had been very attentive to another woman for several years, that he had taken walks with her, had taken her to the theatre and to ride many times in his automobile, even repeatedly driving by the house were 'his wife lived, and that he had given her a diamond ring as a “token.”
The Court feels that the petitioner, Henry N. Dexter, has failed to establish his case and accordingly denies and dismisses his petition.
The Court feels that the desertion was on the part of the petitioner rather than of his wife and also that the petitioner has been guilty of extreme cruelty. The conduct of the petitioner in associating with this other woman so boldly and flagrantly was very reprehensible but the Court is not convinced that he is guilty of adultery.
The cross-petition of Catharine E. Dexter is accordingly granted on the ground of desertion and extreme cruelty. She is awarded the custody of the minor children and granted an allowance of $25 a week.